DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference color measuring device” “acquiring unit” “processing unit” “correcting unit” & “positioning unit” in claims 1, 3, 7, 9, 11, 12, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the reference color measuring device includes spectrophotometers (0016, line 3).
Applicant teaches the processing unit includes a processor or computer (0026).
Applicant teaches when running the computer program PG, the processor implements an acquiring unit 60, a processing unit 62 and a correcting unit 64, as depicted in figure 4. “acquiring unit” “processing unit” “correcting unit” & “positioning unit”.  Based upon specification, one of ordinary skill in the art would understand the units may include software. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols Registration No. 40,326 on 3/3/22.

The application has been amended as follows: 

Cancel claim 14.

15. The device of claim 11, wherein: the reference color measuring device comprises a reference  spectrophotometer; and
the second color measuring device comprises a second spectrophotometer, the device further comprising a communication interface between the processor 
and the spectrophotometers.
Allowable Subject Matter
Claims 1-13 & 15-20 are allowed.  The examiner acknowledges the amendments filed 2/9/22 have overcome the rejections and/or objections set forth in the office action mailed 12/14/21. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining, for a plurality of wavelength values within said wavelength range, correspondences between a first reflectance output value acquired by the reference color measuring device and a second reflectance output value acquired by the second color measuring device; performing, for each wavelength value, an interpolation based on the correspondences to obtain interpolation data; obtaining third reflectance output values acquired from a sample of 

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “obtain interpolation data representative of correspondences between a reflectance output using the first color measuring device and a reflectance output using the second color measuring device over the wavelength range;
detecting, from a sample of interest, third reflectance output values over the wavelength range using the second color measuring device; and applying the interpolation data to the third reflectance output values to correct an error induced by the second color measuring device while acquiring the third reflectance output values”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a computer and having recorded thereon a computer program including instructions for executing the method of claim 1 ”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “for a plurality of wavelength values within said wavelength range, correspondences between a first reflectance output value acquired by the reference color measuring device and a second reflectance output value acquired by the second color measuring device, and to perform, for each of said plurality of wavelength values, an interpolation based on the correspondences to obtain interpolation data, wherein the acquiring unit is to obtain third reflectance output values
acquired from a sample of interest by the second color measuring device over the wavelength range; and a correcting unit to correct the third reflectance output values based on the interpolation data.”, in combination with the rest of the limitations of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/              Examiner, Art Unit 2877